UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 22, 2007 Republic Airways Holdings Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-4969706-1449146 (Commission File Number)(IRS Employer Identification No.) 8909 Purdue Road Suite 300 Indianapolis, IN 46268 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (317) 484-6000 None. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On August 22, 2007, Republic Airways Holdings Inc. (the “Company”) and itswholly-owned subsidiary, Shuttle America Corporation (“Shuttle America”), amended their Jet Services Agreement with Delta Air Lines, Inc. to provide for the replacement of sixteen, 70-seat Embraer 170 aircraft operating as Delta Connection with sixteen 76-seat Embraer 175 aircraft.The new aircraft are expected to be placed into service during the second half of 2008 and the first quarter of 2009. On August 22, 2007, the Company and Shuttle America amended their Jet Services Agreement with United Air Lines, Inc. to provide for the operation of ten additional 70-seat Embraer 170 aircraft as United Express.The aircraft are expected to be placed into service during the fourth quarter of 2008 and the first quarter of 2009. (All other items on this report are inapplicable.) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REPUBLIC AIRWAYS HOLDINGS INC. Date: August 28, 2007 By: /s/Robert H. Cooper Name: Robert H. Cooper Title: ExecutiveVice President and Chief Financial Officer
